Citation Nr: 0522884	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran requested that he be afforded a RO hearing at the 
time he submitted his substantive appeal in April 2003.  
Notice of the hearing and hearing procedures was provided in 
October 2004.  The veteran requested that his hearing be 
postponed in November 2004.  The veteran withdrew his request 
for a hearing in June 2005.  38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  The veteran was denied service connection for a back 
disability in March 1981.  He failed to initiate an appeal.

2.  The evidence received since March 1981 is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's currently diagnosed back disability is not 
related to military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disability has been received.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 1112 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran served on active duty from March 1956 to February 
1958.  He claims that he has a back disability that is the 
result of an injury that he incurred during military service.  

In this case, the RO originally denied a claim for service 
connection for a back disability by way of a rating decision 
in March 1981.  The veteran failed to initiate an appeal and 
the decision consequently became final.  See 38 C.F.R. 
§ 19.118 (1981); see also 38 C.F.R. §§ 20.302, 20.1103 
(2004).  As a result, service connection for a back 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's claim, "new and material" 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1981 rating 
decision consisted of the veteran's service medical records 
(SMRs), an April 1959 chiropractic report from R. Erhardt, 
D.C., treatment reports from St. Joseph's Community Hospital 
dated in January 1977 and May 1977, and a letter from J. 
Kelly, Jr., M.D., regarding treatment the veteran received at 
Mayo Clinic in December 1979 and September 1980.

A review of the SMRs reveals that the veteran was seen for 
sharp pain in his lower lumbar spine as he prepared for bed 
on September 17, 1957.  The pain resolved within minutes of 
arriving at the hospital.  Examination revealed slight 
tenderness in the lumbar spine in the area of the third and 
fourth lumbar vertebra.  Range of motion was within normal 
limits.  The next day the veteran complained that he could 
not get out of bed and he was brought to the dispensary in 
his bed.  The examiner noted this was an obvious case of 
malingering and upon being told so, the veteran got up, 
dressed, and left.  At the time of his separation examination 
in November 1957 a history of Perthes disease, right, was 
reported.  There was no history or findings of spine 
abnormalities noted.  

At a post-service examination dated in May 1959 the veteran 
reported that his back gave him trouble in high school and 
once while he was in service and that it seemed to be getting 
worse.  He reported that he had received treatment from R. 
Erhardt, D.C.  No back disability was identified.  

A treatment report from Dr. Erhardt dated in April 1959 
revealed healed Perthes disease of the right femoral head 
uncomplicated by post-Perthes osteoarthritis, weight bearing 
changes of the sacroiliac joint, and right rotary lumbar 
scoliosis and S-shaped scoliosis of the lumbar spine due to 
old healed Perthes.

Treatment reports from St. Joseph's Community Hospital 
revealed that the veteran underwent a laminectomy, L-4, L-5, 
with removal of herniated disc in January 1977.  He also 
underwent a right total hip arthroplasty in May 1977.

The letter from Dr. Kelly dated in October 1980 revealed that 
the veteran had been seen at the Mayo Clinic in December 1979 
and September 1980.  Dr. Kelly reported that the veteran had 
a myelogram for his back and right leg pain in December 1979 
which showed a right L-4 disc protrusion.  Dr. Kelly opined 
that there was no clear-cut evidence of an active 
radiculopathy.  The veteran was treated with physical therapy 
and conservative treatment.  

The veteran submitted a request to reopen his claim in 
September 2000.  Evidence received since the March 1981 
rating decision consists of a letter from the Assistant 
Adjutant General dated in October 1959 which referenced a 
Certificate of Honorable Discharge from the United States 
Reserves by reason of permanent physical disqualification; a 
dictation summary from M. Reineck, M.D., dated in March 1981, 
treatment reports dated from November 1976 to May 2001, a 
letter of evaluation dated in April 1980, and opinion letters 
from Dr. Reineck dated in May 2001 and June 2001; Social 
Security disability records which included treatment reports 
from St. Joseph's Community Hospital dated from April 1975 to 
April 1978 and an MRI report dated in June 1995, treatment 
reports from Good Samaritan Medical Center dated from March 
1983 to August 1983, and an award letter from Social Security 
dated in February 2001; treatment reports from Mayo Clinic 
dated in August 1979, letters of evaluation from B. Morrey, 
M.D., of the Mayo clinic, dated in August 1979 and March 
1980; a VA medical opinion obtained in November 2001; a VA 
examination report dated in December 2001; and an opinion 
letter from D. Rogers, D.C., dated in December 2004.

All of the evidence is new in that it was not of record at 
the time of the March 1981 rating decision.  The private 
treatment records relate to treatment for the veteran's back.  
Dr. Reineck noted the veteran had a history of recurrent back 
pain and spasms.  A myelogram revealed a degenerating L4-L5 
disc with central herniation.  The veteran subsequently 
underwent a laminotomy with discectomy at the L4-L5 level.  
Post operatively he continued to experience pain and 
discomfort and was referred to the Mayo Clinic where he 
underwent a repeat laminotomy and discectomy at the L4-L5 
level and L5-S1 level with spinal fusion.  

The December 2001 VA examination revealed lumbar disc disease 
status post lumbar laminectomy and discectomy and repeat 
laminectomy/discectomy, L4-L5, L5-S1 fusion, and degenerative 
joint disease of the lumbosacral spine.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is new and material as 
to the question of service connection because it shows that 
the veteran has a back disability that includes disc disease 
and degenerative joint disease, and there is opinion evidence 
by Dr. Rogers that the veteran injured himself during 
service, which injuries led to permanent disability.  This 
information was not previously available.  Thus, the evidence 
is relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, the veteran's claim for service connection for a 
back disability is reopened.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

When arthritis is diagnosed, the law and regulations provide 
that in-service incurrence or aggravation may be presumed if 
the arthritis is manifest to a compensable degree within a 
year of the veteran's separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he suffers from a current back 
disability related to a back injury incurred in service.  As 
noted above, the veteran's SMRs reveal that the veteran was 
seen on two occasions in service for back pain.  The 
veteran's separation examination dated in November 1957 did 
not reveal any spine abnormalities.  Similarly, a physical 
evaluation performed in May 1959 did not reference any 
musculoskeletal abnormalities.  

The letter from the Assistant Adjutant General dated in 
November 1959 referenced the veteran's honorable discharge 
from the Army reserves by reason of permanent physical 
disqualification.  The letter does not contain any reference 
to the disqualifying disability.  The RO attempted to obtain 
records pertaining to the physical evaluation board which 
determined the veteran was permanently physically disabled 
and SMRs after May 1959 but was unsuccessful.  The RO 
provided a memorandum dated in May 2005 documenting all 
efforts to obtain the records.

Treatment reports from Dr. Reineck dated from November 1976 
to July 1998 indicate that the veteran was treated for back 
pain, hip pain, and right knee pain.  During that time period 
the veteran underwent two laminectomies for herniated disc 
and spinal fusion.  The veteran's back disability was not 
noted to be related to any incident in service.

In a letter dated in May 2001, Dr. Reineck stated that he 
could not make a direct relation between the veteran's 
multiple disc degeneration and his Army injury because he did 
not have any written documents as to what happened in service 
and what the veteran was diagnosed with at that time.  In a 
letter dated in June 2001, Dr. Reineck opined that, based on 
the veteran's statements, it was possible that the veteran 
sustained an injury to the L4-L5 disc space which with time 
could have led to his eventual deterioration and subsequent 
herniation.  Dr. Reineck's opinion was equivocal and he 
stated that he had not based his opinion on medical records, 
but rather statements from the veteran.

Social Security disability records included treatment reports 
from St. Joseph's Community Hospital dated from April 1975 to 
April 1978 and an MRI report dated in June 1995, treatment 
reports from Good Samaritan Medical Center dated from March 
1983 to August 1983, and an award letter from Social Security 
dated in February 2001.  The veteran was granted disability 
benefits in February 2001 and was found to be disabled in 
September 2000.  The treatment records refer to various 
procedures the veteran underwent for his back disability over 
the years.  The records indicate that the veteran's back 
disability was not related by any of the examiners to any 
event during military service.  

Treatment reports from Mayo Clinic dated in August 1979 refer 
to back and hip pain.  The veteran was noted to be status-
post L4-L5 laminectomy for disc protrusion and status-post 
right total hip arthroplasty.  His back disability was not 
noted to be related to an injury incurred in service.  

Also associated with the claims file were two letters of 
evaluation from B. Morrey, M.D., of the Mayo clinic, dated in 
August 1979 and March 1980.  In the letter dated in August 
1979, Dr. Morrey noted that the veteran had lower back pain 
and pain in the right hip.  He stated that, based on the fact 
that the veteran had previously undergone a total hip 
replacement, it seemed reasonable to assume that his lower 
back pain was related to his hip replacement.  In the letter 
dated in March 1980, Dr. Morrey noted that it was felt that 
the majority of the veteran's pain was due to pressure on the 
nerve root coming from the back.  He did not relate the 
veteran's disability to military service.  

The VA opinion obtained in November 2001 was based on review 
of the veteran's SMRs and private treatment reports.  The 
physician noted that the veteran had essentially no 
difficulty with his back until 1976 and 1977 when he began 
having difficulty with his lower back and was diagnosed with 
a herniated disc.  The examiner opined that there was 
absolutely no relationship between the veteran's current 
herniated disc problem or degenerative arthritis and the back 
symptoms the veteran experienced while serving on active 
duty.  The examiner based his opinion on the fact that there 
were no positive findings at the time the veteran complained 
of back pain, no history of any injury incurred while the 
veteran served on active duty, and the extended period of 
time between the veteran's discharge from service and his 
onset of symptoms.  

The VA examination dated in December 2001 revealed lumbar 
disc disease, post-lumbar laminectomy and discectomy, repeat 
laminectomy/discectomy, L4-L5, L5-S1 fusion, and degenerative 
joint disease of the lumbosacral spine.  The examiner opined 
that the veteran's diagnosis was not related to the low back 
pain noted during the veteran's service.  The examiner noted 
that while in service, physical examination of the spine 
revealed only localized back tenderness which does not 
support a diagnosis of lumbar disc disease.  

Dr. Rogers's letter dated in December 2004 included an 
opinion in which he stated that the veteran's injuries, which 
caused the veteran to receive permanent disabilities, were 
obtained during his active participation in the Armed Forces.  
The letter does not include the nature of the disabilities to 
which he referred or any rationale for his opinion.  It 
appears that the opinion was based solely on history provided 
by the veteran.  

The veteran contends that his back problems are related to 
his military service.  He reported that he was seen for back 
problems while on active duty and was subsequently medically 
discharged from the Reserves due to his back problem.  

The veteran's statements are not sufficient to establish that 
his current back disability resulted from an injury in 
service.  This is so because he does not have the medical 
expertise to provide opinions as to etiological 
relationships.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The absence of convincing medical opinion based on the 
evidence of record establishing a nexus between the veteran's 
current back disability and any incident in service is 
telling.  While some examiner's have suggested a possible 
relationship, the Board gives greater evidentiary weight to 
the examiners who reviewed the claims file and provided 
explanation for their opinions, such as the VA examiner who 
noted that in-service pain was localized and therefore not 
indicative of disc disease.  Additionally, there has been no 
suggestion that arthritis was found during the year following 
the veteran's separation from active military service.  Given 
that greater evidentiary weight attaches to the opinions of 
examiners who reviewed the file and provided unequivocal 
opinions rather than mere statements of possibility based on 
the veteran's self-reported history, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for a back disability due to an 
injury incurred in service.

The veteran submitted his current claim in September 2000.  
The RO wrote to the veteran in April 2001 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection.  He was further informed that 
his claim had been previously denied and that he needed to 
submit new and material evidence to reopen.  The letter 
explained what would constitute new and material evidence.  
He was told he could submit any information and evidence in 
support of his claim, presumably that included in his 
possession, or identify the same and request the RO's 
assistance to obtain the information/evidence.  The RO also 
wrote to the veteran in July 2004 to advise him of the status 
of his claim.

The veteran's claim was denied in July 2002.  The RO notified 
the veteran of the denial in August 2002.  

The veteran was issued a statement of the case (SOC) in March 
2003 that informed him of all of the evidence of record, the 
pertinent statutory and regulatory provisions and the reasons 
and bases for the continued denial of his claim.  The RO 
issued a supplemental statement of the case (SSOC) in April 
2005

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's SMRs in developing the veteran's 
claim, to the extent feasible.  The veteran submitted private 
medical records.  The veteran's case was reviewed by a 
Decision Review Officer (DRO) as requested.  The veteran has 
not identified any outstanding evidence that could be 
obtained in the development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The RO sought out a medical 
nexus opinion and the veteran was afforded a VA examination.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


